Nh1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 103
2.	Claims 1-4, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuczmarski et al. (2020/0320984) in view of Chin et al. (2010/0286977).
As to claim 1, Kuczmarski teaches a method of training a Machine Learning Algorithm (MLA) ([0009-0010, 0042]) for translating a text string within a network resource ([0025, 0063] – web browsers offer the capability of translating web pages to different languages which is consistent with applicant’s specification [0065] stated network resources such as web pages) in a first language into a parallel text string in a second language ([0055, 0063]), the method being executable by a server ([0118]) implementing the MLA, the server having access to training string 5pairs ([0068]) each having (i) a given text string in the first language and (ii) a given parallel text string in the second language ([0068]), the training string pairs having occurred in respective contexts ([0085]), the MLA having been trained using a first plurality of training string pairs for determining a given parallel text string in the second language in response to a 10respective text string in the first language ([0042, 0055, 0063, 0068]), the first plurality of training string pairs comprising a natural proportion of string pairs of each context ([0068, 0071, 0085]), the MLA being biased to generate the given parallel text string as 
determining, by the server, a second plurality of training string pairs for training the MLA ([0068]), the second plurality of training string pairs comprising <sentence-en, sentence-L> and the first and second pairs combined and used to re-train an existing NMT model already utilized by translator to generate the NLU-NMT model ([0068]), training string pairs in the second plurality of training string pairs ([0068]) and labeled training applied as input across the neural network to generate output ([0047]) and training example labeled with the translated natural language generation model to generate output ([0056]), the labels being indicative of the context ([0083]) and associated with the positive training indicate that it is successful ([0098]); and20
re-training, by the server, the MLA using the first and second training string pairs ([0068]), the NLU-NMT model re-trained by providing a new training set obtained by taking logs from the second language and translating them via human translator and machine translation ([0069]), and natural language outputs obtained from the logs translated by translators into pairs then be used to re-trained the NMT model already employed by translator into the NLG-NMT model that is better able to translate natural language outputs ([0071]). Kuczmarski does not explicitly discuss the MLA being re-trained to determine a given in-use context of a given in-use text string and generate a respective in-use parallel text string as a translation of the given in-use text string having considered the given in-use context; and the contexts comprising a main context corresponding to an occurrence in a first portion and at least one auxiliary context 
However, Kuczmarski teaches a conventional neural machine translation model performs general purpose translation may be augmented to be better at translating and understanding language used specifically during human to computer dialog sessions ([0066]) and the conventional machine translation model be augmented with training data gathered from natural language output provided by automated assistant during human to computer dialogs with users to generate a natural language generation neural translation model ([0071-0072]); combining the first and second sets of pairs used to re-trained a neural machine training model in translating from language L to English for users during dialog sessions ([0068-0069]) and generating a respective parallel text string as a translation of the given text string having considered the given context ([0085]).
Chin teaches the translation header element and the web browser can identify a portion of the document text to be translated; and selecting a link, the translation header element causes the web browser to include data defining the second language in a request for the another document and the included data causes the another document to be automatically displayed by the web browser in the second language; if a link included in the web page is for a second page with text in Spanish, the second web page includes a translation header element or another translation mechanism in the web page, the second web page will be rendered by the web browser with its text translate to English ([0079, 0084]).

As to claims 2 and 12, Kuczmarski teaches the method of claim 1 and the server of claim 11, wherein the natural proportion of string pairs of each context corresponds to proportion of string pairs of each context available for re-trained the neural machine translation model by the translator employed by automated assistant 120 ([0068, 0071, 0085]) and the client computing devices and automated assistant 120 implemented as computer programs running through a network ([0028]) and provide responsive content over networks ([0033]) from a plurality of network resources accessible via a communication network ([0112-0113, 0118]).
As to claims 3 and 13, Kuczmarski teaches the method of claim 1 and the server of claim 11, wherein a given training text string having occurred in the main context comprises body content of a given network resource ([0034, 0055, 0063, 0065]), and Chin teaches another given training text string having occurred in the at least one auxiliary context comprises at least one of: 5footer content of the given network resource; 
As to claims 4 and 14, Kuczmarski teaches the method of claim 1 and the server of claim 11, wherein the natural proportion comprises a majority of training string pairs in the first plurality of training string pairs occurring in the main context ([0068, 0071, 0077, 0085]).
Claim11 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Kuczmarski teaches a server ([0118]).20

3.	Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuczmarski et al. (2020/0320984) and Chin et al. (2010/0286977) in view of Denkowski et al. (US Patent 10268684).
As to claims 8 and 18, Kuczmarski teaches the MLA having been trained using a first plurality of training string pairs for determining a given parallel text string in the second language in response to a 10respective text string in the first language ([0055, 0063]), the first plurality of training string pairs comprising a natural proportion of string pairs of each context ([0068, 0071, 0085]) and re-training the MLA ([0068]). Kuczmarski and Chin do not explicitly discuss the method of claim 1 and the server of claim 11, wherein the re-training the MLA comprises:15 using, by the server, an adaptation-limiting loss function for re-training the MLA, the adaptation-limiting loss function being configured to limit the adaptation of the MLA.
Denkowski teaches additional training data utilized to re-train the machine translation system (col. 1, lines 26-33) and the loss function and the margin and cost 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Denkowski into the teachings of Kuczmarski and Chin for the purpose of utilize the machine translation quality classifier to classify the quality of the translated segments generated by the machine translation system into the plurality of classes.10
As to claims 9 and 19, Denkowski teaches the method of claim 9 and the server of claim 19, wherein limiting adaptation of the MLA comprises limiting degradation of a quality of the translation of the given in-use text string having occurred in the main context (col. 21, lines 49-60; col. 26, lines 7-18; abstract and col. 41, lines 48-62 - the loss function and the margin and cost parameters utilized by the supervised machine learning model and configured to penalize a misclassification of a lower quality translated segment as a higher quality translated segment more greatly than misclassification of a higher quality translated segment as a lower quality translated segment).
Allowable Subject Matter
4.	Claims 5-7, 10, 15-17, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 21 allowed.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652